Title: Thomas Jefferson to Thomas Cooper, 6 August 1810
From: Jefferson, Thomas
To: Cooper, Thomas


          
            Dear Sir
             
                     Monticello 
                     Aug. 6. 10.
          
          The tardiness of acknoleging the reciept of your favor of May 10. will I fear induce a presumption that I have been negligent of it’s contents: but I assure you I lost not a moment in endeavoring to fulfill your wishes in procuring a good geological correspondent in this state. I could not offer myself; because of all the branches of science it was the one I had the least cultivated. our researches into the texture of our globe could be but so superficial, compared to with it’s vast interior construction, that I saw no safety of conclusion from the one, as to the other; and therefore having 
                  have pointed my own attentions to other objects in preference, as far as a heavy load of business would permit me to attend to any thing else. looking about therefore among my countrymen for some one who might answer your views, I fixed on mr Joseph C. Cabell, not long since returned from France, where he had attended particularly to chemistry, & had also attended mr Mclure in some of his geological expeditions, as best qualified. I wrote to him, unfortunately he was from home, & did not return till the latter end of July. I recieved his answer since our last post only. a diffidence in his qualifications to be useful to you, has induced him to decline the undertaking, having, as he assures me, paid no particular attention to that branch of science. I have in vain
			 looked over our state for some other person who might contribute to your views. as
			 yet I can think of nobody; and whatever may be the result of further enquiry, I have thought I ought not longer to delay informing you of my unsuccesful efforts so far. should I be able to find a
			 subject worthy of your correspondence, I shall not fail to engage him in it, and to give you notice.I thank you for the case
			 of Dempsy v. the Insurers, which I have read with great
				pleasure,
			 and entire conviction. indeed it is high time to withdraw all respect from courts acting under the arbitrary orders of governments who avow a total disregard of those moral rules which have
				hitherto
			 been acknoleged by nations, and have served to regulate and govern their intercourse.
			 I
			 should respect just as much the rules of conduct which governed Cartouche or Blackbeard, as those now acted on by France or England.
			 if
			 your
			 argument is defective in any thing, it is in having paid to the antecedent decisions of the British courts of Admiralty, the respect of examining them on grounds of reason; and the
			 not having rested the decision at once on the profligacy of those tribunals, and openly declared against permitting their sentences to be ever more quoted or listened to until those nations
				return to
			 the practice of justice, and 
                  to an acknolegement that there is a moral law which ought to govern mankind, and by sufficient evidences of contrition for their present flagitiousness, make it safe to recieve them again into
			 the society of civilised nations. I
			 hope this will still be done on a proper occasion. yet knowing that religion does not furnish grosser bigots than law, I expect little from old judges. those
				now
			 at the bar may be bold enough to
				follow reason rather than precedent, and may bring that principle on the bench when promoted to
			 it; but I fear this effort is not for my day.
			 it has been said that when Harvey discovered the circulation of the blood, there was not a physician of Europe of 40 years of age, who ever assented to it. I fear you will experience Harvey’s fate. but it will become law when the present judges are dead.wishing you health & happiness at all times, accept the assurances of my constant & great esteem & respect.
          
            Th:
            Jefferson
        